Citation Nr: 9916770	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-13 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of proper initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently assigned a 
noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD, but which assigned a noncompensable evaluation, 
effective from November 12, 1997.  The veteran filed a timely 
appeal, claiming that the currently assigned noncompensable 
evaluation for his PTSD should be higher.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran is currently shown to be employed, and his 
PTSD is shown to involve not more than a diagnosis of the 
disorder, but the symptoms of which are not severe enough to 
either interfere with occupational or social functioning or 
to require continuous medication.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for assignment of a compensable 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After a review of the record, the Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  This evidence includes the veteran's service 
medical and service personnel records, records of treatment 
following service, a report of a VA rating examination, and a 
transcript of hearing testimony given before a Hearing 
Officer sitting at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the issue on appeal.  Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  

In the present case, the veteran's initial claim for service 
connection for PTSD was received on November 12, 1997.  
Service connection was granted for PTSD by a January 1998 
rating decision, and a noncompensable evaluation assigned, 
effective from the day the claim was received, November 12, 
1997.  The veteran contends that the initially assigned 
noncompensable evaluation does not adequately address the 
severity of his PSTD.  Therefore, assignment of a higher 
initial rating has been requested.  

As the claim upon which this appeal is based was originally 
received in November 1997, all evidence submitted in 
connection with that claim must be considered.  The record 
shows that the veteran reported experiencing nightmares and 
some anxiety in connection with his experiences in Vietnam.  
He stated that he had witnessed numerous fellow soldiers 
killed and wounded while fighting in the Vietnamese jungle.  

In January 1998, the veteran underwent a VA rating 
examination, and reported that he worked at the General 
Motors plant on an assembly line.  The veteran reported 
having been involved in heavy combat, and reported that he 
was often jumpy, edgy, and stayed "on guard" for a long 
time.  In addition, he indicated that he had dreams of being 
sent back to Vietnam which resulted in his breaking out in a 
cold sweat.  On examination, the veteran reported no 
homicidal or suicidal ideation, and indicated that he did not 
experience delusions or hallucinations.  He admitted to 
experiencing recurrent dreams and memories of Vietnam with 
some survivor guilt, but denied experiencing difficulty 
sleeping or having distressing nightmares.  Memory, insight, 
and judgment were intact, and he was characterized as 
motivated to remain productive.  The examiner concluded with 
a diagnosis of Axis I PTSD, mild, as manifested by some 
evidence of recurrent recollections of his experiences in 
Vietnam.  The examiner also indicated that the veteran's 
prognosis was good, in that he was able to maintain steady 
employment and good overall function.  Incapacity was 
characterized as slight, if any.  

In July 1998, a letter was received from Sheryl Laing, R.N., 
M.S., Ed., stating that the veteran had been seen at the 
Kansas City Vet Center for assessment for PTSD.  She stated 
that he had been seen on three occasions, and had been 
diagnosed with PTSD.  Ms. Laing indicated that the veteran 
had been able to function reasonably well despite moderate 
symptoms of PTSD, and that his strong sense of marriage and 
family responsibility had allowed him to remain employed and 
in a long-term relationship despite his PTSD symptoms.  Ms. 
Laing noted that the veteran experienced nightmares, 
intrusive thoughts, anxiety, and some avoidance.  She also 
noted that he experienced some feelings of irritability which 
interfered with his social relationships and caused marital 
difficulty and difficulty in his relationship with his 
daughter.  She stated that his PTSD was from mild to moderate 
in nature, and mildly affected his functioning in social 
situations and personal relationships.  

The veteran and his wife appeared at a personal hearing 
before a Hearing Officer at the RO in September 1998.  The 
veteran testified that he had become somewhat introverted due 
to his PTSD.  He indicated that he worked well alongside his 
co-workers, but that he did not have much interest in them 
socially.  He stated that he did not tell his daughter about 
his Vietnam experiences until she was in high school.  With 
respect to his family, the veteran testified that he had 
almost disbanded the family unit when the General Motors 
plant in California closed down, and he had to move to Kansas 
City to continue working.  However, the family remained 
together, and the veteran stated that his temper often caused 
problems within the family.  He stated that nightmares would 
awaken him at times, and that he often experienced a dream in 
which he had to return to Vietnam for a second tour of duty.  
The veteran's wife stated that she had known him since high 
school, and that his personality had changed following his 
discharge from service.  She stated that he had become 
somewhat withdrawn, and that she maintained outside 
friendships.  In addition, she stated that when they would go 
on trips with other veterans and their families, the veteran 
would become more open.  The veteran resumed his testimony 
stating that he had been with General Motors Corporation for 
some twenty-five years, and that he had not lost time from 
work due to his PTSD in the recent past.  In addition, he 
stated that he had undergone counseling at the Kansas City 
Vet Center on three occasions, but had not attended any 
sessions recently.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 
noncompensable evaluation is assigned where a psychiatric 
disorder (here PTSD) is diagnosed, but that the symptoms of 
such disorder are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.  A 10 percent evaluation is contemplated where 
there is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and the 
ability to perform occupational tasks, only during periods of 
significant stress, or symptoms which are controlled by 
continuous medication.  Id.  

Applying these criteria to the veteran's symptomatology noted 
in the evidence discussed above, the Board concludes that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against 
assignment of a compensable evaluation.  The Board finds that 
while the veteran's symptomatology of PTSD has been described 
by his counselor as mild to moderate, the evidence presented 
does not show symptomatology of PTSD to the degree of 
severity as reported by the veteran.  

As noted, the veteran is currently employed, and reports that 
he has not missed any time from work due to his PTSD.  He has 
been married to the same woman since being discharged from 
service, and reports that he is able to work well with his 
co-workers.  In addition, the veteran's wife has testified 
that he does socialize when they go on trips with other 
veterans and their wives.  He has attended counseling 
sessions on three occasions in the past, but reports that he 
has not sought treatment lately.  

The evidence shows that the veteran has a strong commitment 
to his family, and that he has been continuously employed 
with the same company for twenty-five years.  The Board 
recognizes that the veteran has experienced some mild social 
impairment due to his PTSD, but his overall work performance 
was not shown to have been impaired.  In fact, the rating 
examiner's assessment as noted in the report of the January 
1998 examination shows that the veteran had a good prognosis 
in that he was able to maintain steady employment and good 
overall function, and that he only showed a slight degree of 
incapacity, if any.  

Accordingly, the Board finds that the criteria for assignment 
of a 10 percent evaluation for his PTSD have not been met.  
The veteran is not shown to have occupational and social 
impairment due to mild or transient symptoms of his PTSD 
which decrease his work efficiency, or which cause an 
episodic inability to perform his work-related tasks, and his 
PTSD does not require continuous medication to be controlled.  
Therefore, the veteran's claim for a higher initial rating 
for his PTSD must be denied.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's PTSD.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no assertion or 
showing that the disability under consideration (PTSD) has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board notes, in this respect, that the 
veteran has been employed with the same company for twenty-
five years, that he reports that he has not missed time from 
work due to PTSD in the recent past, and that he is not 
currently taking any medication or receiving other treatment 
for this disorder.  In the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

The initial rating for the veteran's PTSD is appropriate, and 
entitlement to a compensable evaluation for the veteran's 
PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

